          Case 2:20-cv-00151-KJD-BNW Document 9 Filed 06/11/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
 7   Robert Howell,                            )
                                               )
 8                        Plaintiff,           )                  Case No. 2:20-cv-00151-KJD-BNW
                                               )
 9   vs.                                       )                  ORDER
                                               )
10   The Retail Equation,                      )
                                               )
11                        Defendant.           )
     __________________________________________)
12
13          On April 3, 2020, the parties notified the Court that they had reached a tentative settlement.
14   (ECF No. 8.) They requested that all pending deadlines be vacated, as they anticipated filing
15   dismissal paperwork within 60 days. (Id.) More than 60 days have passed and the parties have not
16   filed dismissal paperwork. The parties also have not filed a discovery plan and scheduling order,
17   which was originally due on 4/11/2020. (ECF No. 5.)
18          IT IS THEREFORE ORDERED that by June 25, 2020, the parties must file dismissal
19   paperwork or a joint status report updating the court on the status of settlement.
20
21          DATED: June 10, 2020
22
                                                   ______________________________________
23                                                 Brenda Weksler
                                                   United States Magistrate Judge
24
25
26
27
28
